In two actions for goods sold and delivered, defendants Janice and Henry Etzkowitz appeal, as limited by their briefs, from so much of two judgments (one in each action) of the Supreme Court, Queens County (Durante, J.), one entered February 10, 1982 and the other entered February 17,1982, as are in favor of plaintiff and against them, upon the granting of plaintiff’s motions for summary judgment. Judgments reversed insofar as appealed from, on the law, with separate bills of $50 costs and disbursements, and the motions for summary judgment are denied as to the individual defendants in each action. Although the answers entered on behalf of all defendants failed to deny specifically the items in the schedules annexed to plaintiff’s complaints (see CPLR 3016, subd [fj) the affidavit submitted in each case in opposition to plaintiff’s motion for summary judgment raised a triable issue of fact with respect to the liability of the individual defendants. Therefore, although the grant of the motions as against the corporate defendants was proper, the grant of summary judgment as against *784the individual defendants was not (see General Bldg. Supply Corp. v Shapan, Inc., 35 AD2d 550; Aluminum Bldg. Prods. Corp. v Katz Corp., 30 AD2d 571). Titone, J. P., Gulotta, O’Connor and Niehoff, JJ., concur.